Exhibit 10.3

Form of Director Restricted Stock Agreement

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.

Restricted Stock Agreement

2013 Stock Incentive Plan

This Restricted Stock Agreement (this “Agreement”) is made as of the Agreement
Date between Endurance International Group Holdings, Inc., a Delaware
corporation (the “Company”), and the Recipient.

NOTICE OF GRANT

 

I. Agreement Date

 

Date:

 

II. Recipient

 

Recipient:

 

III. Grant Information

 

Number of Shares of Restricted Stock:

 

IV. Vesting Table

 

Vesting Date

  

Shares of Restricted Stock that Vest

 

First anniversary of the Grant Date

     100 % 

This Agreement includes this Notice of Grant and the following Exhibits, which
are expressly incorporated by reference in their entirety herein:

Exhibit A – General Terms and Conditions

Exhibit B – Definitions

Exhibit C – 2013 Stock Incentive Plan

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.

 

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.   RECIPIENT

 

   

 

Name:     Name:   Title:          



--------------------------------------------------------------------------------

Form of Director Restricted Stock Agreement

Restricted Stock Agreement

2013 Stock Incentive Plan

EXHIBIT A

GENERAL TERMS AND CONDITIONS

The terms and conditions of the award of shares of restricted common stock,
$0.0001 par value per share, of the Company (the “Restricted Shares”) made to
the Recipient, as set forth on the cover page of this Agreement, and subject to
the terms and conditions set forth in the 2013 Stock Incentive Plan (the “Plan”)
are as follows:

1. Issuance of Restricted Shares.

(a) The Restricted Shares are issued to the Recipient, effective as of the
Agreement Date (as set forth on the Notice of Grant), in consideration of
services rendered and to be rendered by the Recipient to the Company.

(b) The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Recipient. Following the vesting of any Restricted
Shares pursuant to Section 2 below, the Company shall, if requested by the
Recipient, issue and deliver to the Recipient a certificate representing the
vested Restricted Shares. The Recipient agrees that the Restricted Shares shall
be subject to the forfeiture provisions set forth in Section 3 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement

2. Vesting Schedule. The Restricted Shares shall vest in accordance with Vesting
Table set forth in the Notice of Grant (the “Vesting Table”). Any fractional
number of Restricted Shares resulting from the application of the percentages in
the Vesting Table shall be rounded down to the nearest whole number of
Restricted Shares.

Notwithstanding the foregoing, upon the consummation of a Change in Control
Event, the then remaining unvested Restricted Shares shall immediately become
fully vested and free from all forfeiture restrictions. “Change In Control
Event” is defined in Exhibit B.

3. Forfeiture of Unvested Restricted Shares Upon Termination.

In the event that the Recipient ceases to be employed by or provide services to
the Company or such other entity the service providers of which are eligible to
receive an award under the Plan (each such entity, a “Participating Entity”) for
any reason or no reason, with or without cause, all of the Restricted Shares
that are unvested as of the time of such termination shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Recipient, effective as of such termination. The Recipient
shall have no further rights with respect to any Restricted Shares that are so
forfeited. If the Recipient is employed by or providing services to a
Participating Entity, any references in this Agreement to employment with or
services to the Company shall instead be deemed to refer to employment with or
services to such Participating Entity.



--------------------------------------------------------------------------------

4. Restrictions on Transfer. The Recipient shall not sell, assign, transfer,
pledge, hypothecate or otherwise encumber, by operation of law or otherwise
(collectively “transfer”) any Restricted Shares, or any interest therein, until
such Restricted Shares have vested, except that the Recipient may transfer such
Restricted Shares to or for the benefit of any immediate family member, family
trust or other entity established for the benefit of the Recipient and/or an
immediate family member thereof if the Company would be eligible to use a Form
S-8 under the Securities Act for the registration of the sale of the Restricted
Shares to such proposed transferee, provided that the Company shall not be
required to recognize any such permitted transfer until such time as such
permitted transferee shall, as a condition to the transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement. The Company shall not be required to (i) transfer
on its books any of the Restricted Shares which have been transferred in
violation of any of the provisions of this Agreement or (ii) treat as owner of
such Restricted Shares or to pay dividends to any transferee to whom such
Restricted Shares have been transferred in violation of any of the provisions of
this Agreement.

5. Restrictive Legends.

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Recipient shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

6. Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Recipient is
the registered owner of the Restricted Shares, the Recipient shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, rights to vote the Restricted Shares
and act in respect of the Restricted Shares at any meeting of shareholders;
provided that the payment of dividends on unvested Restricted Shares shall be
deferred until such time as the shares vest.

7. Tax Matters.

(a) Acknowledgments; Section 83(b) Election. The Recipient acknowledges that he
or she is responsible for obtaining the advice of the Recipient’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Recipient is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares. The Recipient understands that
the Recipient (and not the Company) shall be responsible for the Recipient’s tax
liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Shares. The Recipient understands that it may be
beneficial in many circumstances to elect to be taxed at the time the Restricted
Shares are granted by the Company rather than when and as the Restricted Shares
vest by filing an election under Section 83(b) of the Internal Revenue Code of



--------------------------------------------------------------------------------

1986 (the “Code”) with the Internal Revenue Service within 30 days from the date
of grant by the Company. In the event the Recipient chooses to make an election
under Section 83(b) of the Code, the Recipient shall deliver a copy of such
election to the Company within 2 days of filing the election with the Internal
Revenue Service.

THE RECIPIENT ACKNOWLEDGES THAT IT IS SOLELY THE RECIPIENT’S RESPONSIBILITY AND
NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE,
EVEN IF THE RECIPIENT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS
FILING ON THE RECIPIENT’S BEHALF.

8. Miscellaneous.

(a) Authority of Board. In making any decisions or taking any actions with
respect to the matters covered by this Agreement, the Company’s Board of
Directors (the “Board”) or any one or more of the committees or subcommittees of
the Board to which the Board delegates its powers in accordance with the terms
of the Plan shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Board or any one or more of its committees or subcommittees to which its
powers have been delegated with respect to this Agreement shall be made in its
discretion and shall be final and binding on the Recipient.

(b) No Right to Continued Service. The Recipient acknowledges and agrees that,
notwithstanding the fact that the vesting of the Restricted Shares is contingent
upon his or her continued employment by or service to the Company, this
Agreement does not constitute an express or implied promise of continued
employment or service or confer upon the Recipient any rights with respect to
continued employment by or service to the Company.

(c) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware, without regard to
any applicable conflicts of law provisions.

(d) Recipient’s Acknowledgments. The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.



--------------------------------------------------------------------------------

EXHIBIT B

DEFINITIONS

“Change in Control Event” shall mean the occurrence of one or more of the
following events:

1. the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 under the Exchange Act) 50% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (1), the following acquisitions shall not
constitute a Change in Control Event: (I) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company) or (II) any acquisition by
any corporation pursuant to a Business Combination (as defined below) which
complies with clauses (x) and (y) of subsection (3) of this definition; or

2. a change in the composition of the Board that results in the Continuing
Directors (as defined below) no longer constituting a majority of the Board (or,
if applicable, the Board of Directors of a successor corporation to the
Company), where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on the date of the initial adoption of
the Plan by the Board or (y) who was nominated or elected subsequent to such
date by at least a majority of the directors who were Continuing Directors at
the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

3. the consummation of a merger, consolidation, reorganization, recapitalization
or share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s



--------------------------------------------------------------------------------

assets either directly or through one or more subsidiaries) (such resulting or
acquiring corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively,
immediately prior to such Business Combination and (y) no Person (excluding any
employee benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly, 50%
or more of the then-outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or

4. the liquidation or dissolution of the Company.



--------------------------------------------------------------------------------

EXHIBIT C

2013 STOCK INCENTIVE PLAN